Field, C. J.
The effect of the delivery of the deed of George T. Wason to George E. W. Wason was to vest in George E. W. Wason an estate for his life in the land. The remainder when the deed was delivered was contingent, for if, on the death of George E. W. Wason, George T. Wason was alive, there could be no heirs of his body to take it, and it must revert to him. If George T. Wason died before the death of George E. W. Wason, the heirs of the body of George T. Wason would take the remainder, and the principal question is whether such heirs would take as of the death of George T. Wason or of George E. W. Wason. A majority of the court are of opinion that they would take as of the death of George E. W. Wason. Such is the meaning of the language of the habendum of the deed, interpreted in the ordinary way, and there are no technical rules of law which prevent the deed from taking effect according to its meaning. Knowlton v. Sanderson, 141 Mass. 323. Fargo v. Miller, 150 Mass. 225. Wood v. Bullard, 151 Mass. 324. Peck v. Carlton, 154 Mass. 231.

Judgment for the demandant.